


110 HR 273 IH: To repeal the sunset of the Economic Growth and Tax

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 273
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Camp of Michigan
			 (for himself and Mr. Oberstar)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To repeal the sunset of the Economic Growth and Tax
		  Relief Reconciliation Act of 2001 with respect to the expansion of the adoption
		  credit and adoption assistance programs.
	
	
		1.Repeal of applicability of
			 sunset of the Economic Growth and Tax Relief Reconciliation Act of 2001 with
			 respect to adoption credit and adoption assistance programsTitle IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply to the amendments made by
			 section 202 of such Act (relating to expansion of adoption credit and adoption
			 assistance programs).
		
